Citation Nr: 1023761	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-27 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a right knee injury with instability, status post-anterior 
cruciate ligament (ACL) reconstruction.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1983 to January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which assigned a 
temporary evaluation of 100 percent, effective March 12, 
2007, based on surgical or other treatment necessitating 
convalescence, and assigned an evaluation of 20 percent from 
June 1, 2007.


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's 
residuals of a right knee injury have been manifested by no 
more than pain, stiffness, and weakness necessitating use of 
a knee brace.

2.  Arthritis of the right knee has been demonstrated by X-
ray.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a right knee injury with instability, status post-
anterior cruciate ligament reconstruction, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002& Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5257 (2009).

2.  The criteria for assignment of a separate 10 percent 
evaluation for right knee arthritis have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002& Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

In this appeal, in a May 2007 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for an 
increased rating for service-connected residuals of right 
knee injury, what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  The September 2007 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the May 2007 letter-which 
meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing 
of notice requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the report of a 
May 2007 VA examination.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran.  The Board also finds that no 
additional RO action to further develop the record is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background and Analysis

The Veteran asserts that his service-connected residuals of a 
right knee injury are more disabling than currently 
evaluated.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The Board notes that from March 12, 2007, through June 1, 
2007, the Veteran was in receipt of a 100 percent disability 
evaluation based on surgical or other treatment necessitating 
convalescence.  At all other times during the rating period 
on appeal, the Veteran's right knee disability has been rated 
20 percent disabling pursuant to Diagnostic Code (DC) 5257.

Under DC 5257, other impairment of the knee, such as 
recurrent subluxation or lateral instability, 10, 20, and 30 
percent ratings, are assignable for slight, moderate, and 
severe impairment, respectively.  38 C.F.R. § 4.71a.

Here, a private treatment record from January 2007 reflects 
the Veteran's complaints of increasing instability and pain 
in his right knee.  The examiner noted mild swelling and a 
positive Lachman with almost a positive pivot glide.  An X-
ray demonstrated tunnels, which were in place with some mild 
widening.  Magnetic resonance imaging (MRI) completed later 
in the month was consistent with meniscal tears.  It was 
noted that the Veteran had evidence of an old ACL 
reconstruction which appeared to have some laxity.  There 
were no acute bony abnormalities.

In February 2007, the Veteran told a private examiner that he 
had difficulty walking up and down stairs.  He reported a 
history of knee pain that waxed and waned.  The examiner 
observed positive passive patellar tilt, 1 quadrant lateral 
glide, and 2 quadrant medial glide.  Although the Veteran 
complained of instability, none was objectively appreciated.  
The Veteran reported that his knee gave out on a frequent 
basis.  The examiner stated that the Veteran had a known 
history for arthritis of his knee with achiness.  The 
examiner noted a positive Lachman.  There was no significant 
instability on varus and valgus testing.  An X-ray 
demonstrated a slight joint space narrowing on the lateral 
joint line.

In March 2007, the Veteran underwent right ACL 
reconstruction.

On VA examination in May 2007, the Veteran reported that he 
always used a brace for his right knee.  The examiner found 
no constitutional symptoms of arthritis.  It was noted that 
the Veteran was unable to walk more than a few yards and was 
able to stand for only 15 to 30 minutes.  The examiner found 
no deformity, instability, or giving way.  There was pain, 
stiffness, and weakness.  The examiner found no episodes of 
dislocation or subluxation.  There were no locking episodes, 
effusion, or flare-ups.  No inflammatory arthritis was found.  
The examiner further observed tenderness, weakness, abnormal 
motion, crepitus, and grinding.  No instability, patellar 
abnormality, meniscus abnormality, or Osgood-Schlatters 
disease was noted.  An X-ray revealed mild narrowing of the 
joint space with some sclerotic changes in the distal end of 
the right femur and upper end of the tibia.

In October 2007, a private examiner noted that the Veteran 
had arthritis in his right knee as a result of his old 
injury.  It was further noted that the Veteran had an 
inability to run, and his disability was likely to get worse.

The Board finds that the evidence of record pertinent to the 
Veteran's disability picture during the rating period on 
appeal fails to objectively demonstrate severe instability of 
the right knee.  Indeed, although the Veteran reported always 
using a knee brace and also reported weakness upon VA 
examination in May 2007, objectively, there did not appear to 
be any instability in the knee.  He had no varus or valgus 
instability.  Additionally, although Lachman's test was 
positive, there were no signs of subluxation.

Regarding instability and subluxation, the above findings are 
not deemed to signify severe instability of the right knee 
such as to warrant assignment of a 30 percent evaluation 
under DC 5257.  In so finding, the Board acknowledges the 
Veteran's subjective reports of instability and recognizes 
that he is competent to report his observable symptomatology.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, some degree 
of instability is essentially accounted for in the currently 
assigned 20 percent rating.  Moreover, the clinical results 
as to knee stability are found to be more probative than the 
Veteran's subjective report of symptoms.

The Board further notes that an increased rating on the basis 
of limitation of motion due to factors such as pain, 
weakness, incoordination and fatigability is not for 
application in this analysis of DC 5257, because such Code 
section is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board has also contemplated whether any other Diagnostic 
Code might allow for an increased rating here for the 
Veteran's right knee instability.  As the competent evidence 
does not establish ankylosis, or functional impairment 
comparable therewith, DC 5256 is inapplicable.  Similarly, as 
there is no tibia or fibula impairment, DC 5262 does not 
apply.  Finally, there is no showing of genu recurvatum, 
precluding analysis under DC 5263.  There are no other 
relevant code sections for consideration in evaluating the 
instability-based right knee disability in question.

To this point, the Board has considered whether any 
Diagnostic Code could afford a rating in excess of the 10 
percent currently assigned under Diagnostic Code 5257, 
thereby taking its place. The Board will now consider whether 
the veteran is entitled to a separate rating in addition to 
the 10 percent evaluation currently assigned. In this regard, 
the VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257. See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997). Likewise, the VA 
General Counsel has also held that, when x- ray findings of 
arthritis are present and a veteran's knee disability is 
evaluated under Code 5257, the veteran would be entitled to a 
separate compensable evaluation under Diagnostic Code 5003 if 
the arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain. See 
VAOPGCPREC 9-98.

As stated previously, x-rays of the right knee taken in May 
2007 show mild narrowing of the joint space.  Accordingly, x-
ray evidence of arthritis is here established.  Given the 
complaints of pain and the objective findings of record it is 
deemed to equate to at least noncompensable limitation of 
motion (see 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261).  Thus, a separate 10 percent evaluation for right knee 
arthritis is appropriate here.  However, as the medical 
findings of record do not establish loss of both flexion and 
extension to a compensable degree, a separate rating for each 
cannot be awarded under VAOPGCPREC 9-2004.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
knee disability on appeal, but the medical evidence reflects 
that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disorder.  
Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent 
hospitalization due to service-connected disorders.  Although 
the Veteran underwent surgery during the course of the 
appeal, he has been granted a temporary 100 percent 
evaluation for his period of convalescence.  Moreover, marked 
interference with employment has not been shown.  In the 
absence of any additional factors, the RO's failure to 
consider or to refer this issue for consideration of an 
extraschedular rating was not prejudicial.

In summary, the Board finds that the degree of symptomatology 
experienced in the Veteran's knee is already contemplated by 
the evaluation presently assigned for the right knee, and 
that the preponderance of the evidence is against granting a 
higher disability rating.  The benefit sought on appeal is 
accordingly denied.




ORDER

A rating in excess of 20 percent for residuals of a right 
knee injury with instability, status post-anterior cruciate 
ligament reconstruction is denied.

A separate 10 percent rating for right knee arthritis is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


